—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered December 18, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although certain of the prosecutor’s remarks during summation were improper (see, e.g., People v Mahboubian, 74 NY2d 174; People v Walters, 251 AD2d 433), they were harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Walston, 196 AD2d 903).
The defendant’s remaining contentions are without merit. Santucci, J. P., Joy, S. Miller and H. Miller, JJ., concur.